Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Following claims are objected to because of the following informalities:  
In claims 3 and 4, "claim one" should be corrected to __claim 1__. 
In claim 12, the excess "is" should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is unclear what is intended by the display member comprising a power transmission. In particular, it is not clear is the power transmission is intended to be a signal, a receiver or transmitter. 
In claim 14, it is unclear what is intended by a topper with a light display. First, it is not clear what is a topper, and second, it is not clear if the light display is intended to be by that of claim 1 or a different element. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLASNER (US 10493351) in view of DUDA (US 5222929)
Regarding claim 1, GLASNER discloses a dance pole apparatus (FIG.s 1-8) comprising: a cylindrical member (14 FIG. 3 and 5) with a bottom end, a top end and a side wall, the cylindrical member includes at least one internal cavity; a programmable light display member (including 16 FIG.s 3 and 5) with a plurality of light emitting elements configured to fit inside the at least one internal cavity.
GLASNER does not explicitly show a circumferential arrangement of light pipes that extend from the at least one internal cavity through the side wall, and light emitting ends of the light pipes are disposed flush with a smooth opaque gapless outer surface of the cylindrical member.
DUDA teaches a circumferential arrangement of light pipes (see 34 FIG. 6) that extend from at least one internal cavity of a member through a side wall (see 19, 20 FIG. 6), and light emitting ends of the light pipes are disposed flush with a smooth opaque gapless outer surface of the member
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate light pipes and opaque side wall, such as taught by DUDA, with the arrangement of GLASNER in order to improve the optical aesthetics and achieve a desired operational modularity. 
Regarding claim 2, DUDA further discloses  the arrangement of light pipes include plural (as shown in FIG. 6) translucent members.
The motivation to combine is same as in claim 1 above. 
Regarding claim 3, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal thickness for the side wall of the member, such that a wall thickness is with range between 3 mm and 13 mm, in accordance to a preferred structural integrity of the assembly. 
Regarding claim 4, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal size for the member, such that a diameter is with a range between 38 mm and 78 mm, in accordance to a preferred application of the assembly. 
Regarding claim 5, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to any known and workable material, such that the cylindrical member is a metal or ceramic with a minimum tensile strength of 300 Mpa, in accordance to a preferred structural integrity of the assembly. 
Regarding claim 6, GLASNER further discloses a controller (operationally required) configured to control the light display.
Furthermore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make the controller operable via a wireless system such as the known WiFi in order to enhance the operational modularity of the assembly. 
Regarding claim 7, GLASNER further discloses wired (operationally required) or inductive power transmission.
Regarding claim 8, GLASNER further discloses LEDs (16 FIG. 5).
Regarding claim 9, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known remote programmable interface in order to improve the operational modularity of the assembly.
Regarding claim 10, DUDA further teaches fiberoptic elements (as shown).
The motivation to combine is same as in claim 1 above. 
Regarding claim 11, GLASNER further discloses the cylindrical member is rotatable (as shown in FIG. 5).
Regarding claim 12, GLASNER further discloses the cylindrical member is suspendable (everything is unless explicitly stated otherwise).
Regarding claim 13, GLASNER further discloses inductive powering or charging means (col. 4 line 7-17).
Regarding claim 14, DUDA further teaches a topper with a light display (see 13, 18 FIG.s 5 and 6).
The motivation to combine is same as in claim 1 above. 
Regarding claim 15, GLASNER further discloses a battery (operationally required).
Regarding claims 16 and 17, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a finish for the outer surface, such as an anodized finish on the smooth gapless outer surface or a super black coating, in order to achieve a desired operational modularity and aesthetical design. 
Regarding claim 18, GLASNER further discloses a filler material (as shown in FIG. 1) disposed in the at least one cavity and surrounding the light display member.
Regarding claim 19, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a wireless communications antenna at the top end in order to improve the operational modularity of the controls. 
Regarding claim 20, although the prior art does not explicitly state a heat sink, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the material of the prior art is capable of at least in part dissipating heat generated by the lighting display, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a heat sink with the cylindrical member in order to enhance the heat dissipation efficiency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THORNYCOFT (US 2008/0123362), HALL (US 11202949), MONTEL (US 8006417), OCHI (US 2010/0179026), AMMON (US 2008/0146423), KESSLER (US 2007/0293372), SCHARF (US 5842766), VON DER MARK (US 4968036).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875